PER CURIAM.
The employer/carrier appeals a workers’ compensation order awarding temporary partial disability benefits and directing the employer/carrier to “continue to provide the claimant with medical care in a manner consistent with Section 440.13,” Florida Statutes. The applicable portion of the order does not specify the dates for which such benefits are payable. As the deputy properly found that claimant reached maximum medical improvement on October 16, 1981, from his April 4, 1980 industrial accident, the order is hereby amended to specifically terminate all temporary benefits and remedial medical care pursuant to Section 440.13, Florida Statutes, on that date. The employer/carrier’s remaining points on appeal are without merit. As amended, the order below is affirmed.
MILLS, BOOTH and THOMPSON, JJ, concur.